Citation Nr: 0025783	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-32 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
October 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in September 1997, a statement of the case was 
issued in November 1997, and a substantive appeal was 
received in November 1997.  The veteran testified at a 
personal hearing at the RO in December 1997. 

In his November 1997 substantive appeal, the veteran 
indicated that he wanted a Board hearing.  However, in 
correspondence received in August 2000, he indicated that he 
wished to withdraw his request for a Board hearing.

The Board notes that a number medical records dated on 
various occasions in 1998 have been associated with the 
claims file subsequent to the most recent supplemental 
statement of the case.  Although these records include 
occasional references to the current severity of veteran's 
respiratory disability in the course of treatment for 
unrelated disorders, the Board views the records as not 
pertinent to the issue on appeal.  Consequently, referral to 
the RO for a supplemental statement of the case is not 
required.  38 C.F.R. § 19.31 (1999).


FINDING OF FACT

The claims file does not include any medical evidence of a 
nexus between a respiratory disability and the veteran's 
military service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a respiratory disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In this case, the well-grounded requirement of a medical 
diagnosis of current disability has clearly been met.  The 
report of a VA examination dated in November 1996 lists a 
diagnosis of chronic obstructive pulmonary disability.  
Further, the veteran's assertion in his statements and 
December 1997 RO hearing testimony concerning his inhalation 
of smoke during a fire in the barracks in 1975 or 1976 is 
accepted as true for well-grounded purposes.  The essential 
question is whether the claims file includes medical evidence 
of a nexus or link between his current respiratory disability 
and his military service. 

It appears that attempts to locate any additional service 
medical records have been unsuccessful.  The service medical 
records which have been obtained do not appear to document 
any respiratory problems.  There are no records documenting 
treatment for smoke inhalation in the 1970's.  One August 
1985 clinical entry is to the effect that the veteran's lungs 
were clear and that he denied chronic cough.  Significantly, 
this entry documents the veteran's respiratory status several 
years after the 1975 smoke inhalation incident which the 
veteran has testified to.  It is also approximately two years 
before the veteran's discharge from service.  

There are not post-service medical records documenting any 
respiratory problems until the mid to late 1990's, and it 
appears that the veteran reported at the personal hearing 
that he did not seek out medical treatment for such problems 
after service up until that time.  

While the Board accepts the veteran's testimony regarding 
smoke inhalation during service, the record in this case does 
not include any medical evidence suggesting that his current 
respiratory disorder is in any way related to that incident.  
There are no medical records of a continuity of 
symptomatology from service for several years, and the record 
does not otherwise include any opinion by a medical 
professional suggesting any link to the smoke inhalation or 
any lung infections during service.  

The Board stresses that there must be medical evidence of a 
nexus to service.  Caluza.  The veteran as a layperson is not 
competent to offer an opinion as to medical causation.  
Espiritu.  With regard to the veteran's testimony regarding 
military medical personnel who told him that the smoke 
inhalation was resulting in a buildup of fluid in the lungs, 
a statement from a lay person as to what a physician told him 
or her does not constitute the requisite evidence of a 
medical diagnosis or of medical etiology.  The connection 
between what a physician said and a layperson's account of 
what the physician purportedly said "filtered ... through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence could be 
obtained, which, if true, would make the claim for service 
connection plausible.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  By this decision, the Board is 
informing the veteran that his service connection claim 
requires medical evidence of a nexus to service to meet the 
requirements of a well-grounded claim.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


 

